 


114 HR 1991 RH: Federal Lands Recreation Enhancement Act Extension Act of 2015
U.S. House of Representatives
2015-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 109
114th CONGRESS 1st Session 
H. R. 1991
[Report No. 114–151, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2015 
Mr. Bishop of Utah (for himself and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

June 12, 2015
Reported from the Committee on Natural Resources


June 12, 2015
The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To extend the authority of the Secretary of the Interior and the Secretary of Agriculture to carry out the Federal Lands Recreation Enhancement Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Lands Recreation Enhancement Act Extension Act of 2015.  2.Extension of authority under Federal Lands Recreation Enhancement ActSection 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) is amended to read as follows: 
 
810.Sunset provisionThe authority of the Secretary to carry out this title shall terminate on September 30, 2017..    June 12, 2015 Reported from the Committee on Natural Resources June 12, 2015 The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 